United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1734
Issued: March 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 19, 2018 appellant filed a timely appeal from a May 3, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed since the last merit decision, dated December 15, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional following the May 3, 2018 decision. However, the Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 6, 2017 appellant, then a 56-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on April 1, 2017 she injured her hands, arms, back, and knees pushing
a mail dolly while in the performance of duty. On the reverse side of the claim form, the employing
establishment indicated that she stopped work on April 2, 2017, and had not yet returned.3
In a letter dated May 26, 2017, Dr. Eugene P. Lopez, Board-certified in orthopedic sports
medicine and orthopedic surgery, indicated that appellant’s physical examination revealed that she
walked with an antalgic gait and had various deformities of her knee. He related that on July 23,
2014 the employing establishment offered her a modified assignment for limited duties which
included sedentary work, and no physical requirements, due to her accepted injuries. Dr. Lopez
further noted that on March 30, 2017 the employing establishment modified appellant’s duties
again to include physical tasks which had been previously restricted.
In a statement dated June 26, 2017, appellant indicated that on April 1, 2017 she was
assigned new duties which included working the flats sequencing system (FSS) machine, prepping
mail, removing dollies that weighed in excess of 270 pounds when empty and 690 pounds when
full, and grooming mail converters. She noted that she was in a lot of pain all day due to these
modified duties.
In a letter dated June 30, 2017, Dr. Lopez noted that appellant sustained employmentrelated injuries because of new job duties she was expected to perform. He indicated that her job
duties required prepping mail, using dollies, loading containers, lifting greater than 20 pounds,
reaching above her shoulders, fine manipulation, twisting, turning, bending, sitting, standing, and
pushing and pulling. Dr. Lopez diagnosed employment-related bilateral knee osteoarthritis.
By development letter dated July 21, 2017, OWCP informed appellant that the evidence
received was insufficient to establish her claim because the medical evidence of record neither
provided a diagnosis of a medical condition, nor a physician’s opinion as to how the alleged
employment incident caused a diagnosed condition. It afforded her 30 days to submit the necessary
evidence.
In an attending physician’s report (Form CA-20) and accompanying letter dated August 2,
2017, Dr. Lopez indicated that appellant suffered a preexisting employment-related injury. He
related that, based on x-rays, appellant had bilateral knee osteoarthritis and bilateral carpal tunnel
syndrome aggravated by her repetitive job duties. Dr. Lopez noted that appellant had been

3

The record reflects that OWCP accepted an August 20, 2009 claim for carpal tunnel syndrome and bilateral leg
osteoarthritis under OWCP File No. xxxxxx498. Appellant also filed a notice of recurrence on April 7, 2017 alleging
a worsening of her accepted conditions under OWCP File No. xxxxxx498.

2

partially disabled since April 6, 2017. He indicated that appellant was able to resume light work
with restrictions on April 6, 2017.
By decision dated August 24, 2017, OWCP denied appellant’s claim finding that she had
not met her burden of proof to establish that her diagnosed medical conditions were causally
related to her accepted employment incident.
On October 3, 2017 appellant requested reconsideration of OWCP’s August 24, 2017
decision.
With her request, appellant submitted a narrative report, dated September 20, 2017, from
Dr. Florian Miranzadeh, Board-certified in family medicine and osteopathic manipulative
medicine. Upon examination and review of appellant’s medical record, Dr. Miranzadeh diagnosed
bilateral arm and shoulder pain secondary to an employment-related injury on April 1, 2017. He
related that appellant’s medical history contained other diagnoses of bilateral carpal tunnel
syndrome, back sprain, and bilateral knee osteoarthritis, but he indicated that he did not have
enough information regarding these diagnoses. Dr. Miranzadeh noted that her mechanism of
injury was consistent with her medical history and present condition.
By decision dated December 15, 2017, OWCP denied modification of its August 24, 2017
decision. It related that the evidence submitted was insufficient to modify the August 24, 2017
decision.
On April 13, 2018 appellant requested reconsideration of OWCP’s December 15, 2017
decision. She submitted an electromyography (EMG) report dated April 10, 2017 from
Dr. Manish Kapadia, a neurologist, along with her reconsideration request.
By decision dated May 3, 2018, OWCP found that the evidence of record was insufficient
to warrant review of the merits of the claim as the evidence submitted was irrelevant or immaterial
and thus had no bearing on the issue of causal relationship.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on application
by a claimant.4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review of
4

5 U.S.C. § 8128(a).

5

Id.

6

20 C.F.R. § 10.606(b)(3).

3

an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.7 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.8
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.9 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.10 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant has not advanced a relevant legal argument
not previously considered. As such, she is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(3).
In support of her April 13, 2018 reconsideration request, appellant submitted an EMG
report dated April 10, 2017 from Dr. Kapadia. A claimant may be entitled to a merit review by
submitting relevant and pertinent new evidence, but she did not submit such evidence in this case.12
The underlying issue in this case is whether appellant has provided sufficient evidence to meet her
burden of proof to establish that her diagnosed medical conditions were causally related to her
accepted work event. Diagnostic studies lack probative value as they do not address whether an
employment incident caused a diagnosed condition.13 Dr. Kapadia’s diagnostic report does not
require merit review because it is irrelevant and immaterial and has no bearing on the issue of
causal relationship.14 Appellant is therefore not entitled to a review of the merits of her claim
based on the third above-noted requirement under section 10.606(b)(3).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

P.L., Docket No. 18-1145 (issued January 4, 2019); Helen E. Tschantz, 39 ECAB 1382 (1988).

10

P.L., id.; see Mark H. Dever, 53 ECAB 710 (2002).

11

P.L., supra note 9; Annette Louise, 54 ECAB 783 (2003).

12

S.S., Docket No. 18-0647 (issued October 15, 2018).

13

See J.S., Docket No. 17-1039 (issued October 6, 2017).

14

G.C., Docket No. 18-0506 (issued August 15, 2018).

4

The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3) and thus OWCP properly denied merit review. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

5

